UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07851 Franklin Fund Allocator Series (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/14 Item 1. Schedule of Investments. Franklin Fund Allocator Series Statement of Investments, September 30, 2014 (unaudited) Franklin Conservative Allocation Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 4.1% a Franklin K2 Alternative Strategies Fund, Class R6 5,157,034 $ 55,173,046 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 1,849,064 15,772,516 70,945,562 Domestic Equity 31.0% a,b Franklin Biotechnology Discovery Fund, Class R6 69,016 11,047,401 a,b Franklin DynaTech Fund, Class R6 1,507,160 70,791,320 a,b Franklin Flex Cap Growth Fund, Class R6 598,333 35,032,401 a Franklin Growth Fund, Class R6 2,369,112 167,638,387 a,b Franklin Growth Opportunities Fund, Class R6 886,972 28,649,192 a Franklin Real Estate Securities Fund, Class R6 920,595 17,730,660 a Franklin Rising Dividends Fund, Class R6 2,211,006 109,820,661 a,b Franklin Small Cap Growth Fund, Class R6 570,723 10,752,420 a Franklin Utilities Fund, Class R6 2,522,717 42,078,914 iShares Core S&P 500, ETF 154,335 30,598,457 iShares S&P 500 Value, ETF 116,500 10,493,155 534,632,968 Domestic Fixed Income 30.2% a Franklin Low Duration Total Return Fund, Class R6 16,270,509 164,982,958 a Franklin Strategic Income Fund, Class R6 9,190,336 96,130,913 a Franklin U.S. Government Securities Fund, Class R6 30,470,367 198,057,386 iShares Intermediate Credit Bond, ETF 554,365 60,597,638 519,768,895 Foreign Equity 12.8% a Franklin International Small Cap Growth Fund, Class R6 2,067,968 43,820,243 a Franklin Mutual European Fund, Class R6 2,504,129 60,149,169 a Templeton China World Fund, Class R6 380,110 13,558,526 a Templeton Foreign Fund, Class R6 7,900,284 64,071,302 a Templeton Frontier Markets Fund, Class R6 1,316,211 25,179,109 WisdomTree Japan Hedged Equity Fund, ETF (Japan) 265,670 13,899,854 220,678,203 Foreign Fixed Income 20.2% a Franklin Emerging Market Debt Opportunities Fund 4,281,108 51,972,651 a Templeton Global Total Return Fund, Class R6 22,017,189 295,250,503 347,223,154 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $1,475,655,703) 98.3% 1,693,248,782 Short Term Investments (Cost $30,830,106) 1.8% Money Market Funds 1.8% a,b Institutional Fiduciary Trust Money Market Portfolio 30,830,106 30,830,106 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $1,506,485,809) 100.1% 1,724,078,888 Other Assets, less Liabilities ( ) % (1,194,992 ) Net Assets 100.0% $ 1,722,883,896 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, September 30, 2014 (unaudited) Franklin Corefolio Allocation Fund Shares Value Investments in Underlying Funds a Domestic Equity 75.4% b Franklin Flex Cap Growth Fund, Class R6 3,221,784 $ 188,635,478 Franklin Growth Fund, Class R6 2,675,394 189,310,862 Franklin Mutual Shares Fund, Class R6 6,317,767 188,522,178 566,468,518 Foreign Equity 24.7% Templeton Growth Fund Inc., Class R6 7,367,883 185,744,319 Total Investments in Underlying Funds before Short Term Investments (Cost $524,017,345) 100.1% 752,212,837 Short Term Investments (Cost $510,393) 0.1% Money Market Funds 0.1% a,b Institutional Fiduciary Trust Money Market Portfolio 510,393 510,393 Total Investments in Underlying Funds (Cost $524,527,738) 100.2% 752,723,230 Other Assets, less Liabilities ( ) % (1,087,394 ) Net Assets 100.0% $ 751,635,836 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, September 30, 2014 (unaudited) Franklin Founding Funds Allocation Fund Shares Value Investments in Underlying Funds a Domestic Equity 33.4% Franklin Mutual Shares Fund, Class R6 67,706,040 $ 2,020,348,228 Domestic Hybrid 33.2% Franklin Income Fund, Class R6 818,047,551 2,012,396,975 Foreign Equity 32.9% Templeton Growth Fund Inc., Class R6 79,036,027 1,992,498,253 Total Investments in Underlying Funds before Short Term Investments (Cost $5,366,862,650) 99.5% 6,025,243,456 Short Term Investments (Cost $37,910,398) 0.6% Money Market Funds 0.6% a,b Institutional Fiduciary Trust Money Market Portfolio 37,910,398 37,910,398 Total Investments in Underlying Funds (Cost $5,404,773,048) 100.1% 6,063,153,854 Other Assets, less Liabilities ( ) % (7,926,008 ) Net Assets 100.0% $ 6,055,227,846 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, September 30, 2014 (unaudited) Franklin Growth Allocation Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 4.1% a Franklin K2 Alternative Strategies Fund, Class R6 4,335,456 $ 46,383,312 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 1,545,623 13,184,166 59,567,478 Domestic Equity 58.3% a,b Franklin Biotechnology Discovery Fund, Class R6 108,912 17,433,508 a,b Franklin DynaTech Fund, Class R6 2,287,487 107,443,270 a,b Franklin Flex Cap Growth Fund, Class R6 985,648 57,709,668 a Franklin Growth Fund, Class R6 3,596,009 254,453,568 a,b Franklin Growth Opportunities Fund, Class R6 1,561,985 50,452,125 a Franklin Real Estate Securities Fund, Class R6 1,616,599 31,135,702 a Franklin Rising Dividends Fund, Class R6 3,398,326 168,794,835 a,b Franklin Small Cap Growth Fund, Class R6 880,202 16,583,002 a Franklin Utilities Fund, Class R6 4,179,749 69,718,220 iShares Core S&P 500, ETF 261,565 51,857,877 iShares S&P 500 Value, ETF 190,400 17,149,328 842,731,103 Domestic Fixed Income 6.7% a Franklin Low Duration Total Return Fund, Class R6 2,758,217 27,968,323 a Franklin Strategic Income Fund, Class R6 1,614,588 16,888,585 a Franklin U.S. Government Securities Fund, Class R6 5,368,284 34,893,843 iShares Intermediate Credit Bond, ETF 156,095 17,062,744 96,813,495 Foreign Equity 25.8% a Franklin International Small Cap Growth Fund, Class R6 3,562,815 75,496,060 a Franklin Mutual European Fund, Class R6 3,933,093 94,472,898 a Templeton China World Fund, Class R6 612,255 21,839,134 a Templeton Foreign Fund, Class R6 12,935,978 104,910,782 a Templeton Frontier Markets Fund, Class R6 2,710,820 51,857,989 WisdomTree Japan Hedged Equity Fund, ETF (Japan) 451,450 23,619,864 372,196,727 Foreign Fixed Income 4.1% a Franklin Emerging Market Debt Opportunities Fund 730,720 8,870,935 a Templeton Global Total Return Fund, Class R6 3,790,437 50,829,760 59,700,695 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $1,079,659,825) 99.0% 1,431,009,498 Short Term Investments (Cost $15,450,552) 1.1% Money Market Funds 1.1% a,b Institutional Fiduciary Trust Money Market Portfolio 15,450,552 15,450,552 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $1,095,110,377) 100.1% 1,446,460,050 Other Assets, less Liabilities ( ) % (1,509,858 ) Net Assets 100.0% $ 1,444,950,192 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, September 30, 2014 (unaudited) Franklin LifeSmart 2015 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 4.0% a Franklin K2 Alternative Strategies Fund, Class R6 227,281 $ 2,431,592 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 89,402 762,598 3,194,190 Domestic Equity 31.0% a,b Franklin Biotechnology Discovery Fund, Class R6 3,561 569,945 a,b Franklin DynaTech Fund, Class R6 49,138 2,308,029 a Franklin Focused Core Equity Fund, Class R6 173,010 2,487,889 a Franklin Growth Fund, Class R6 64,669 4,575,966 a,b Franklin Growth Opportunities Fund, Class R6 56,744 1,832,822 a Franklin Real Estate Securities Fund, Class R6 53,257 1,025,723 a Franklin Rising Dividends Fund, Class R6 57,469 2,854,474 a,b Franklin Small Cap Growth Fund, Class R6 47,620 897,166 a Franklin Utilities Fund, Class R6 108,338 1,807,085 iShares Core S&P 500, ETF 26,215 5,197,386 iShares S&P 500 Value, ETF 11,900 1,071,833 24,628,318 Domestic Fixed Income 26.9% a Franklin Low Duration Total Return Fund, Class R6 806,664 8,179,569 a Franklin Strategic Income Fund, Class R6 447,209 4,677,803 a Franklin U.S. Government Securities Fund, Class R6 742,941 4,829,117 iShares Intermediate Credit Bond, ETF 33,715 3,685,386 21,371,875 Foreign Equity 12.5% a Franklin International Small Cap Growth Fund, Class R6 164,902 3,494,270 a Franklin Mutual International Fund, Class R6 155,958 2,448,534 a Templeton China World Fund, Class R6 17,142 611,438 a Templeton Foreign Fund, Class R6 157,601 1,278,145 a Templeton Frontier Markets Fund, Class R6 64,341 1,230,847 WisdomTree Japan Hedged Equity Fund, ETF (Japan) 16,935 886,039 9,949,273 Foreign Fixed Income 25.3% a Franklin Emerging Market Debt Opportunities Fund 202,766 2,461,578 a Templeton Global Total Return Fund, Class R6 1,316,256 17,650,996 20,112,574 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $73,847,698) 99.7% 79,256,230 Short Term Investments (Cost $110,607) 0.1% Money Market Funds 0.1% a,b Institutional Fiduciary Trust Money Market Portfolio 110,607 110,607 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $73,958,305) 99.8% 79,366,837 Other Assets, less Liabilities 0.2% 128,215 Net Assets 100.0% $ 79,495,052 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, September 30, 2014 (unaudited) Franklin LifeSmart 2020 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 4.2% a Franklin K2 Alternative Strategies Fund, Class R6 46,964 $ 502,444 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 17,028 145,249 647,693 Domestic Equity 43.9% a,b Franklin Biotechnology Discovery Fund, Class R6 767 122,782 a,b Franklin DynaTech Fund, Class R6 16,199 760,889 a Franklin Focused Core Equity Fund, Class R6 49,235 707,993 a Franklin Growth Fund, Class R6 22,177 1,569,234 a,b Franklin Growth Opportunities Fund, Class R6 16,289 526,129 a Franklin Real Estate Securities Fund, Class R6 14,054 270,671 a Franklin Rising Dividends Fund, Class R6 15,741 781,831 a,b Franklin Small Cap Growth Fund, Class R6 12,945 243,883 a Franklin Utilities Fund, Class R6 31,633 527,632 iShares Core S&P 500, ETF 4,828 957,199 iShares S&P 500 Value, ETF 2,500 225,175 6,693,418 Domestic Fixed Income 16.4% a Franklin Low Duration Total Return Fund, Class R6 94,486 958,087 a Franklin Strategic Income Fund, Class R6 52,949 553,842 a Franklin U.S. Government Securities Fund, Class R6 87,621 569,535 iShares Intermediate Credit Bond, ETF 3,790 414,285 2,495,749 Foreign Equity 18.9% a Franklin International Small Cap Growth Fund, Class R6 52,904 1,121,037 a Franklin Mutual International Fund, Class R6 44,400 697,084 a Templeton China World Fund, Class R6 4,595 163,900 a Templeton Foreign Fund, Class R6 45,404 368,227 a Templeton Frontier Markets Fund, Class R6 17,655 337,746 WisdomTree Japan Hedged Equity Fund, ETF (Japan) 3,896 203,839 2,891,833 Foreign Fixed Income 14.9% a Franklin Emerging Market Debt Opportunities Fund 19,331 234,678 a Templeton Global Total Return Fund, Class R6 152,103 2,039,700 2,274,378 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $14,954,686) 98.3% 15,003,071 Short Term Investments (Cost $226,415) 1.5% Money Market Funds 1.5% a,b Institutional Fiduciary Trust Money Market Portfolio 226,415 226,415 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $15,181,101) 99.8% 15,229,486 Other Assets, less Liabilities 0.2% 28,887 Net Assets 100.0% $ 15,258,373 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, September 30, 2014 (unaudited) Franklin LifeSmart 2025 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 4.0% a Franklin K2 Alternative Strategies Fund, Class R6 320,606 $ 3,430,036 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 126,611 1,079,992 4,510,028 Domestic Equity 51.8% a,b Franklin Biotechnology Discovery Fund, Class R6 8,399 1,344,462 a,b Franklin DynaTech Fund, Class R6 137,732 6,469,284 a Franklin Focused Core Equity Fund, Class R6 407,059 5,853,506 a Franklin Growth Fund, Class R6 168,427 11,917,895 a,b Franklin Growth Opportunities Fund, Class R6 127,370 4,114,042 a Franklin Real Estate Securities Fund, Class R6 121,705 2,344,042 a Franklin Rising Dividends Fund, Class R6 162,991 8,095,770 a,b Franklin Small Cap Growth Fund, Class R6 134,492 2,533,828 a Franklin Utilities Fund, Class R6 263,628 4,397,316 iShares Core S&P 500, ETF 46,560 9,230,986 iShares S&P 500 Value, ETF 24,800 2,233,736 58,534,867 Domestic Fixed Income 11.6% a Franklin Low Duration Total Return Fund, Class R6 467,341 4,738,842 a Franklin Strategic Income Fund, Class R6 267,275 2,795,694 a Franklin U.S. Government Securities Fund, Class R6 467,591 3,039,343 iShares Intermediate Credit Bond, ETF 23,400 2,557,854 13,131,733 Foreign Equity 21.3% a Franklin International Small Cap Growth Fund, Class R6 432,201 9,158,346 a Franklin Mutual International Fund, Class R6 366,937 5,760,911 a Templeton China World Fund, Class R6 43,309 1,544,824 a Templeton Foreign Fund, Class R6 334,704 2,714,447 a Templeton Frontier Markets Fund, Class R6 145,156 2,776,831 WisdomTree Japan Hedged Equity Fund, ETF (Japan) 39,865 2,085,737 24,041,096 Foreign Fixed Income 11.1% a Franklin Emerging Market Debt Opportunities Fund 122,981 1,492,989 a Templeton Global Total Return Fund, Class R6 825,769 11,073,560 12,566,549 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $99,671,814) 99.8% 112,784,273 Short Term Investments (Cost $200,984) 0.2% Money Market Funds 0.2% a,b Institutional Fiduciary Trust Money Market Portfolio 200,984 200,984 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $99,872,798) 100.0% 112,985,257 Other Assets, less Liabilities 0.0% † 44,863 Net Assets 100.0% $ 113,030,120 † Rounds to less than 0.1% of net assets. a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, September 30, 2014 (unaudited) Franklin LifeSmart 2030 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 4.3% a Franklin K2 Alternative Strategies Fund, Class R6 54,476 $ 582,821 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 19,524 166,542 749,363 Domestic Equity 53.7% a,b Franklin Biotechnology Discovery Fund, Class R6 1,110 177,706 a,b Franklin DynaTech Fund, Class R6 22,687 1,065,589 a Franklin Focused Core Equity Fund, Class R6 61,018 877,433 a Franklin Growth Fund, Class R6 29,983 2,121,589 a,b Franklin Growth Opportunities Fund, Class R6 20,910 675,386 a Franklin Real Estate Securities Fund, Class R6 19,803 381,406 a Franklin Rising Dividends Fund, Class R6 24,299 1,206,935 a,b Franklin Small Cap Growth Fund, Class R6 21,611 407,144 a Franklin Utilities Fund, Class R6 41,899 698,881 iShares Core S&P 500, ETF 6,588 1,306,137 iShares S&P 500 Value, ETF 3,900 351,273 9,269,479 Domestic Fixed Income 9.4% a Franklin Low Duration Total Return Fund, Class R6 59,853 606,912 a Franklin Strategic Income Fund, Class R6 34,714 363,111 a Franklin U.S. Government Securities Fund, Class R6 55,549 361,068 iShares Intermediate Credit Bond, ETF 2,700 295,137 1,626,228 Foreign Equity 22.6% a Franklin International Small Cap Growth Fund, Class R6 71,362 1,512,150 a Franklin Mutual International Fund, Class R6 55,025 863,892 a Templeton China World Fund, Class R6 7,459 266,078 a Templeton Foreign Fund, Class R6 57,266 464,431 a Templeton Frontier Markets Fund, Class R6 24,985 477,966 WisdomTree Japan Hedged Equity Fund, ETF (Japan) 5,933 310,415 3,894,932 Foreign Fixed Income 8.7% a Franklin Emerging Market Debt Opportunities Fund 15,852 192,447 a Templeton Global Total Return Fund, Class R6 98,199 1,316,854 1,509,301 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $17,139,688) 98.7% 17,049,303 Short Term Investments (Cost $216,671) 1.3% Money Market Funds 1.3% a,b Institutional Fiduciary Trust Money Market Portfolio 216,671 216,671 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $17,356,359) 100.0% 17,265,974 Other Assets, less Liabilities 0.0% † 7,083 Net Assets 100.0% $ 17,273,057 † Rounds to less than 0.1% of net assets. a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, September 30, 2014 (unaudited) Franklin LifeSmart 2035 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 4.2% a Franklin K2 Alternative Strategies Fund, Class R6 264,968 $ 2,834,789 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 102,696 875,998 3,710,787 Domestic Equity 57.5% a,b Franklin Biotechnology Discovery Fund, Class R6 8,000 1,280,548 a,b Franklin DynaTech Fund, Class R6 113,417 5,327,183 a Franklin Focused Core Equity Fund, Class R6 354,256 5,094,202 a Franklin Growth Fund, Class R6 152,468 10,788,636 a,b Franklin Growth Opportunities Fund, Class R6 109,618 3,540,669 a Franklin Real Estate Securities Fund, Class R6 110,733 2,132,720 a Franklin Rising Dividends Fund, Class R6 146,959 7,299,439 a,b Franklin Small Cap Growth Fund, Class R6 112,523 2,119,931 a Franklin Utilities Fund, Class R6 248,243 4,140,694 iShares Core S&P 500, ETF 37,970 7,527,932 iShares S&P 500 Value, ETF 21,400 1,927,498 51,179,452 Domestic Fixed Income 7.2% a Franklin Low Duration Total Return Fund, Class R6 223,845 2,269,787 a Franklin Strategic Income Fund, Class R6 127,313 1,331,694 a Franklin U.S. Government Securities Fund, Class R6 210,825 1,370,366 iShares Intermediate Credit Bond, ETF 12,930 1,413,378 6,385,225 Foreign Equity 23.6% a Franklin International Small Cap Growth Fund, Class R6 368,480 7,808,085 a Franklin Mutual International Fund, Class R6 319,339 5,013,618 a Templeton China World Fund, Class R6 38,409 1,370,061 a Templeton Foreign Fund, Class R6 316,302 2,565,211 a Templeton Frontier Markets Fund, Class R6 131,545 2,516,462 WisdomTree Japan Hedged Equity Fund, ETF (Japan) 34,115 1,784,897 21,058,334 Foreign Fixed Income 6.6% a Franklin Emerging Market Debt Opportunities Fund 62,477 758,476 a Templeton Global Total Return Fund, Class R6 383,961 5,148,914 5,907,390 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $77,684,868) 99.1% 88,241,188 Short Term Investments (Cost $780,291) 0.9% Money Market Funds 0.9% a,b Institutional Fiduciary Trust Money Market Portfolio 780,291 780,291 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $78,465,159) 100.0% 89,021,479 Other Assets, less Liabilities ( ) % † (1,155 ) Net Assets 100.0% $ 89,020,324 † Rounds to less than 0.1% of net assets. a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, September 30, 2014 (unaudited) Franklin LifeSmart 2040 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 4.3% a Franklin K2 Alternative Strategies Fund, Class R6 35,306 $ 377,727 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 13,310 113,534 491,261 Domestic Equity 59.7% a,b Franklin Biotechnology Discovery Fund, Class R6 904 144,724 a,b Franklin DynaTech Fund, Class R6 17,027 799,762 a Franklin Focused Core Equity Fund, Class R6 47,682 685,674 a Franklin Growth Fund, Class R6 23,261 1,645,978 a,b Franklin Growth Opportunities Fund, Class R6 15,025 485,310 a Franklin Real Estate Securities Fund, Class R6 13,693 263,734 a Franklin Rising Dividends Fund, Class R6 17,191 853,889 a,b Franklin Small Cap Growth Fund, Class R6 14,762 278,117 a Franklin Utilities Fund, Class R6 32,062 534,790 iShares Core S&P 500, ETF 4,809 953,432 iShares S&P 500 Value, ETF 2,600 234,182 6,879,592 Domestic Fixed Income 5.8% a Franklin Low Duration Total Return Fund, Class R6 18,475 187,342 a Franklin Strategic Income Fund, Class R6 11,436 119,624 a Franklin U.S. Government Securities Fund, Class R6 22,474 146,080 iShares Intermediate Credit Bond, ETF 1,928 210,750 663,796 Foreign Equity 24.5% a Franklin International Small Cap Growth Fund, Class R6 50,639 1,073,041 a Franklin Mutual International Fund, Class R6 42,938 674,124 a Templeton China World Fund, Class R6 5,385 192,098 a Templeton Foreign Fund, Class R6 42,798 347,095 a Templeton Frontier Markets Fund, Class R6 18,322 350,495 WisdomTree Japan Hedged Equity Fund, ETF (Japan) 3,553 185,893 2,822,746 Foreign Fixed Income 4.6% a Franklin Emerging Market Debt Opportunities Fund 5,381 65,321 a Templeton Global Total Return Fund, Class R6 35,044 469,943 535,264 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $11,479,106) 98.9% 11,392,659 Short Term Investments (Cost $111,166) 1.0% Money Market Funds 1.0% a,b Institutional Fiduciary Trust Money Market Portfolio 111,166 111,166 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $11,590,272) 99.9% 11,503,825 Other Assets, less Liabilities 0.1% 10,032 Net Assets 100.0% $ 11,513,857 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, September 30, 2014 (unaudited) Franklin LifeSmart 2045 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 4.2% a Franklin K2 Alternative Strategies Fund, Class R6 175,215 $ 1,874,558 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 68,635 585,454 2,460,012 Domestic Equity 60.0% a,b Franklin Biotechnology Discovery Fund, Class R6 5,120 819,539 a,b Franklin DynaTech Fund, Class R6 84,749 3,980,645 a Franklin Focused Core Equity Fund, Class R6 237,995 3,422,367 a Franklin Growth Fund, Class R6 108,930 7,707,856 a,b Franklin Growth Opportunities Fund, Class R6 60,673 1,959,749 a Franklin Real Estate Securities Fund, Class R6 64,951 1,250,955 a Franklin Rising Dividends Fund, Class R6 107,723 5,350,606 a,b Franklin Small Cap Growth Fund, Class R6 75,785 1,427,793 a Franklin Utilities Fund, Class R6 171,699 2,863,944 iShares Core S&P 500, ETF 25,075 4,971,370 iShares S&P 500 Value, ETF 12,400 1,116,868 34,871,692 Domestic Fixed Income 5.3% a Franklin Low Duration Total Return Fund, Class R6 105,567 1,070,449 a Franklin Strategic Income Fund, Class R6 55,060 575,928 a Franklin U.S. Government Securities Fund, Class R6 91,745 596,343 iShares Intermediate Credit Bond, ETF 7,395 808,348 3,051,068 Foreign Equity 25.5% a Franklin International Small Cap Growth Fund, Class R6 256,179 5,428,438 a Franklin Mutual International Fund, Class R6 214,559 3,368,575 a Templeton China World Fund, Class R6 28,641 1,021,641 a Templeton Foreign Fund, Class R6 261,922 2,124,185 a Templeton Frontier Markets Fund, Class R6 87,780 1,679,231 WisdomTree Japan Hedged Equity Fund, ETF (Japan) 22,895 1,197,866 14,819,936 Foreign Fixed Income 4.5% a Franklin Emerging Market Debt Opportunities Fund 26,803 325,386 a Templeton Global Total Return Fund, Class R6 169,534 2,273,449 2,598,835 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $50,449,236) 99.5% 57,801,543 Short Term Investments (Cost $247,789) 0.4% Money Market Funds 0.4% a,b Institutional Fiduciary Trust Money Market Portfolio 247,789 247,789 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $50,697,025) 99.9% 58,049,332 Other Assets, less Liabilities 0.1% 34,455 Net Assets 100.0% $ 58,083,787 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, September 30, 2014 (unaudited) Franklin LifeSmart 2050 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 4.0% a Franklin K2 Alternative Strategies Fund, Class R6 24,696 $ 264,217 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 9,498 81,016 345,233 Domestic Equity 58.8% a,b Franklin Biotechnology Discovery Fund, Class R6 627 100,319 a,b Franklin DynaTech Fund, Class R6 13,020 611,534 a Franklin Focused Core Equity Fund, Class R6 36,544 525,502 a Franklin Growth Fund, Class R6 17,889 1,265,852 a,b Franklin Growth Opportunities Fund, Class R6 9,274 299,544 a Franklin Real Estate Securities Fund, Class R6 9,253 178,212 a Franklin Rising Dividends Fund, Class R6 13,764 683,642 a,b Franklin Small Cap Growth Fund, Class R6 8,752 164,893 a Franklin Utilities Fund, Class R6 24,765 413,086 iShares Core S&P 500, ETF 3,297 653,663 iShares S&P 500 Value, ETF 1,600 144,112 5,040,359 Domestic Fixed Income 4.6% a Franklin Low Duration Total Return Fund, Class R6 13,274 134,594 a Franklin Strategic Income Fund, Class R6 7,710 80,648 a Franklin U.S. Government Securities Fund, Class R6 11,294 73,412 iShares Intermediate Credit Bond, ETF 943 103,079 391,733 Foreign Equity 25.6% a Franklin International Small Cap Growth Fund, Class R6 38,571 817,321 a Franklin Mutual International Fund, Class R6 32,949 517,304 a Templeton China World Fund, Class R6 2,968 105,856 a Templeton Foreign Fund, Class R6 40,586 329,154 a Templeton Frontier Markets Fund, Class R6 12,921 247,183 WisdomTree Japan Hedged Equity Fund, ETF (Japan) 3,331 174,278 2,191,096 Foreign Fixed Income 3.6% a Franklin Emerging Market Debt Opportunities Fund 3,391 41,163 a Templeton Global Total Return Fund, Class R6 19,786 265,328 306,491 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $8,296,642) 96.6% 8,274,912 Short Term Investments (Cost $251,278) 2.9% Money Market Funds 2.9% a,b Institutional Fiduciary Trust Money Market Portfolio 251,278 251,278 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $8,547,920) 99.5% 8,526,190 Other Assets, less Liabilities 0.5% 45,680 Net Assets 100.0% $ 8,571,870 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, September 30, 2014 (unaudited) Franklin Moderate Allocation Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 4.2% a Franklin K2 Alternative Strategies Fund, Class R6 8,369,403 $ 89,540,893 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 3,091,053 26,366,683 115,907,576 Domestic Equity 42.2% a,b Franklin Biotechnology Discovery Fund, Class R6 154,169 24,677,839 a,b Franklin DynaTech Fund, Class R6 3,013,098 141,525,207 a,b Franklin Flex Cap Growth Fund, Class R6 1,387,127 81,216,300 a Franklin Growth Fund, Class R6 5,102,693 361,066,574 a,b Franklin Growth Opportunities Fund, Class R6 1,962,218 63,379,651 a Franklin Real Estate Securities Fund, Class R6 2,120,572 40,842,214 a Franklin Rising Dividends Fund, Class R6 4,615,766 229,265,075 a,b Franklin Small Cap Growth Fund, Class R6 1,269,713 23,921,398 a Franklin Utilities Fund, Class R6 6,046,727 100,859,405 iShares Core S&P 500, ETF 354,055 70,194,944 iShares S&P 500 Value, ETF 247,000 22,247,290 1,159,195,897 Domestic Fixed Income 21.5% a Franklin Low Duration Total Return Fund, Class R6 18,515,958 187,751,816 a Franklin Strategic Income Fund, Class R6 10,229,268 106,998,143 a Franklin U.S. Government Securities Fund, Class R6 33,502,710 217,767,614 iShares Intermediate Credit Bond, ETF 696,110 76,091,784 588,609,357 Foreign Equity 17.4% a Franklin International Small Cap Growth Fund, Class R6 4,460,440 94,516,728 a Franklin Mutual European Fund, Class R6 5,328,449 127,989,338 a Templeton China World Fund, Class R6 761,565 27,165,037 a Templeton Foreign Fund, Class R6 16,853,493 136,681,829 a Templeton Frontier Markets Fund, Class R6 3,148,465 60,230,134 WisdomTree Japan Hedged Equity Fund, ETF (Japan) 605,475 31,678,452 478,261,518 Foreign Fixed Income 13.8% a Franklin Emerging Market Debt Opportunities Fund 4,774,418 57,961,440 a Templeton Global Total Return Fund, Class R6 23,939,689 321,031,233 378,992,673 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $2,232,499,282) 99.1% 2,720,967,021 Short Term Investments (Cost $27,353,910) 1.0% Money Market Funds 1.0% a,b Institutional Fiduciary Trust Money Market Portfolio 27,353,910 27,353,910 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $2,259,853,192) 100.1% 2,748,320,931 Other Assets, less Liabilities ( ) % (3,740,862 ) Net Assets 100.0% $ 2,744,580,069 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin Fund Allocator Series Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Fund Allocator Series (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company, consisting of fourteen separate funds, thirteen of which are included in this report (Funds), and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. The Funds invest primarily in Franklin Templeton mutual funds (Underlying Funds). The accounting policies of the Underlying Funds are outlined in their respective shareholder reports. A copy of the Underlying Funds shareholder reports, in which each fund invests, is available on the U.S. Securities and Exchange Commission (SEC) website at sec.gov or at the SECs Public Reference Room in Washington, D.C. The Underlying Funds shareholder reports are not covered by this report. Effective June 30, 2014, the following name changes occurred: Former Trust Name New Trust Name Franklin Templeton Fund Allocator Series Franklin Fund Allocator Series Former Fund Name New Fund Name Franklin Templeton Conservative Allocation Fund Franklin Conservative Allocation Fund Franklin Templeton Corefolio Allocation Fund Franklin Corefolio Allocation Fund Franklin Templeton Founding Funds Allocation Fund Franklin Founding Funds Allocation Fund Franklin Templeton Growth Allocation Fund Franklin Growth Allocation Fund Franklin Templeton Moderate Allocation Fund Franklin Moderate Allocation Fund 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Investments in the Underlying Funds are valued at their closing net asset value each trading day. Exchange traded funds listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. 3. INCOME TAXES At September 30, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Franklin Founding Conservative Franklin Corefolio Funds Allocation Franklin Growth Allocation Fund Allocation Fund Fund Allocation Fund Cost of investments $ 1,510,904,100 $ 528,082,572 $ 5,433,246,503 $ 1,096,044,164 Unrealized appreciation $ 229,207,302 $ 224,640,658 $ 629,907,351 $ 354,859,102 Unrealized depreciation (16,032,514 ) - - (4,443,216 ) Net unrealized appreciation (depreciation) $ 213,174,788 $ 224,640,658 $ 629,907,351 $ 350,415,886 Franklin LifeSmart Franklin LifeSmart Franklin LifeSmart Franklin LifeSmart 2015 Retirement 2020 Retirement 2025 Retirement 2030 Retirement Target Fund Target Fund Target Fund Target Fund Cost of investments $ 74,291,551 $ 15,202,372 $ 100,282,235 $ 17,370,610 Unrealized appreciation $ 5,780,219 $ 183,593 $ 13,552,798 $ 141,262 Unrealized depreciation (704,933 ) (156,479 ) (849,776 ) (245,898 ) Net unrealized appreciation (depreciation) $ 5,075,286 $ 27,114 $ 12,703,022 $ (104,636 ) Franklin LifeSmart Franklin LifeSmart Franklin LifeSmart Franklin LifeSmart 2035 Retirement 2040 Retirement 2045 Retirement 2050 Retirement Target Fund Target Fund Target Fund Target Fund Cost of investments $ 78,806,415 $ 11,595,760 $ 51,022,270 $ 8,555,976 Unrealized appreciation $ 10,619,243 $ 93,723 $ 7,255,821 $ 88,336 Unrealized depreciation (404,179 ) (185,658 ) (228,759 ) (118,122 ) Net unrealized appreciation (depreciation) $ 10,215,064 $ (91,935 ) $ 7,027,062 $ (29,786 ) Franklin Moderate Allocation Fund Cost of investments $ 2,264,141,175 Unrealized appreciation $ 505,251,551 Unrealized depreciation (21,071,795 ) Net unrealized appreciation (depreciation) $ 484,179,756 4. INVESTMENTS IN UNDERLYING FUNDS The Funds, which are either managed by Franklin Advisers, Inc. (Advisers) and/or administered by Franklin Templeton Services, LLC (FT Services), invest primarily in the Underlying Funds which are managed by Advisers or an affiliate of Advisers or FT Services. The Funds do not invest in the Underlying Funds for the purpose of exercising a controlling influence over the management or policies. Investments in Underlying Funds for the nine months ended September 30, 2014, were as follows: % of Underlying Fun Number of Shares Number of Shares Value at Shares Outstanding Held at Beginning Gross Gross Held at End of End of Investment Realized Held at End of Underlying Funds of Period Additions Reductions Period Period Income Gain (Loss) Period Franklin Conservative Allocation Fund Franklin Biotechnology Discovery Fund, Class R6 70,478 - (1,462 ) 69,016 $ 11,047,401 $ - $ 40,159 0.70 % Franklin DynaTech Fund, Class R6 1,542,287 - (35,127 ) 1,507,160 70,791,320 - 128,782 3.04 % Franklin Emerging Market Debt Opportunities Fund a 4,282,736 75,566 (77,194 ) 4,281,108 51,972,651 - (100,581 ) 8.10 % Franklin Flex Cap Grow th Fund, Class R6 654,116 - (55,783 ) 598,333 35,032,401 - 222,077 1.00 % Franklin Grow th Fund, Class R6 2,427,862 - (58,750 ) 2,369,112 167,638,387 - 667,643 1.61 % Franklin Grow th Opportunities Fund, Class R6 832,154 73,990 (19,172 ) 886,972 28,649,192 - 42,234 2.83 % Franklin International Grow th Fund, Class R6 411,292 - (411,292 ) - - b - 429,931 - Franklin International Small Cap Grow th Fund, Class R6 1,903,062 207,226 (42,320 ) 2,067,968 43,820,243 - 77,781 2.44 % Franklin K2 Alternative Strategies Fund, Class R6 - 5,157,034 - 5,157,034 55,173,046 - - 12.06 % Franklin Low Duration Total Return Fund, Class R6 16,065,074 516,002 (310,567 ) 16,270,509 164,982,958 2,346,722 (11,684 ) 7.13 % Franklin MicroCap Value Fund, Class R6 281,183 - (281,183 ) - - b - 4,332,284 - Franklin Mutual European Fund, Class R6 c 2,562,801 2,347 (61,019 ) 2,504,129 60,149,169 57,791 15,379 2.13 % Franklin Pelagos Commodities Strategy Fund, Class R6 4,186,808 d - (2,337,744 ) 1,849,064 15,772,516 - (3,635,013 ) 24.93 % Franklin Pelagos Managed Futures Strategy Fund 413,012 - (413,012 ) - - b - (370,519 ) - Franklin Real Estate Securities Fund, Class R6 933,773 11,500 (24,678 ) 920,595 17,730,660 223,129 36,333 3.58 % Franklin Rising Dividends Fund, Class R6 2,241,682 21,828 (52,504 ) 2,211,006 109,820,661 1,085,807 269,064 0.68 % Franklin Small Cap Grow th Fund, Class R6 333,547 241,143 (3,967 ) 570,723 10,752,420 - 3,468 0.47 % Franklin Strategic Income Fund, Class R6 8,896,562 466,658 (172,884 ) 9,190,336 96,130,913 3,255,991 (2,530 ) 1.06 % Franklin U.S. Government Securities Fund, Class R6 29,684,395 1,370,995 (585,023 ) 30,470,367 198,057,386 5,501,348 (141,457 ) 2.93 % Franklin Utilities Fund, Class R6 2,817,003 61,562 (355,848 ) 2,522,717 42,078,914 1,011,307 952,786 0.75 % Institutional Fiduciary Trust Money Market Portfolio 27,602,955 135,700,562 (132,473,411 ) 30,830,106 30,830,106 - - 0.16 % Templeton China World Fund, Class R6 384,726 - (4,616 ) 380,110 13,558,526 - (7,741 ) 1.92 % Templeton Foreign Fund, Class R6 8,095,742 - (195,458 ) 7,900,284 64,071,302 - 25,248 0.87 % Templeton Frontier Markets Fund, Class R6 1,349,082 - (32,871 ) 1,316,211 25,179,109 - 9,486 1.65 % Templeton Global Total Return Fund, Class R6 21,390,143 1,020,265 (393,219 ) 22,017,189 295,250,503 8,573,285 (276,300 ) 3.28 % Total $ 1,608,489,784 $ 22,055,380 $ 2,706,830 Franklin Corefolio Allocation Fund Franklin Flex Cap Grow th Fund, Class R6 3,338,423 14,990 (131,629 ) 3,221,784 $ 188,635,478 $ - $ 2,017,685 5.38 % Franklin Grow th Fund, Class R6 2,905,310 - (229,916 ) 2,675,394 189,310,862 - 5,812,384 1.81 % Franklin Mutual Shares Fund, Class R6 e 6,575,955 42,605 (300,793 ) 6,317,767 188,522,178 1,305,861 1,147,234 1.14 % Institutional Fiduciary Trust Money Market Portfolio 686,704 27,688,838 (27,865,149 ) 510,393 510,393 - - - f Templeton Grow th Fund Inc., Class R6 7,464,658 8,122 (104,897 ) 7,367,883 185,744,319 - 181,331 1.07 % Total $ 752,723,230 $ 1,305,861 $ 9,158,634 Franklin Founding Funds Allocation Fund Franklin Income Fund, Class R6 838,143,077 31,667,010 (51,762,536 ) 818,047,551 $ 2,012,396,975 $ 78,138,881 $ 10,376,521 2.15 % Franklin Mutual Shares Fund, Class R6 e 71,806,661 458,801 (4,559,422 ) 67,706,040 2,020,348,228 14,062,238 36,628,459 12.21 % Institutional Fiduciary Trust Money Market Portfolio 45,704,595 215,649,551 (223,443,748 ) 37,910,398 37,910,398 - - 0.20 % Templeton Grow th Fund Inc., Class R6 81,555,713 - (2,519,686 ) 79,036,027 1,992,498,253 - 9,753,236 11.50 % Total $ 6,063,153,854 $ 92,201,119 $ 56,758,216 Franklin Growth Allocation Fund Franklin Biotechnology Discovery Fund, Class R6 108,957 2,991 (3,036 ) 108,912 $ 17,433,508 $ - $ 44,379 1.10 % Franklin DynaTech Fund, Class R6 2,288,810 62,492 (63,815 ) 2,287,487 107,443,270 - 134,093 4.61 % Franklin Emerging Market Debt Opportunities Fund a 865,398 - (134,678 ) 730,720 8,870,935 - (19,932 ) 1.38 % Franklin Flex Cap Grow th Fund, Class R6 1,052,942 28,736 (96,030 ) 985,648 57,709,668 - 239,318 1.65 % Franklin Grow th Fund, Class R6 3,598,914 98,017 (100,922 ) 3,596,009 254,453,568 - 378,927 2.44 % Franklin Grow th Opportunities Fund, Class R6 1,441,104 161,177 (40,296 ) 1,561,985 50,452,125 - 55,521 4.99 % Franklin International Grow th Fund, Class R6 679,931 18,709 (698,640 ) - - b - 698,519 - Franklin International Small Cap Grow th Fund, Class R6 3,218,100 434,640 (89,925 ) 3,562,815 75,496,060 - 65,038 4.21 % Franklin K2 Alternative Strategies Fund, Class R6 - 4,335,456 - 4,335,456 46,383,312 - - 10.14 % Franklin Low Duration Total Return Fund, Class R6 3,219,778 43,150 (504,711 ) 2,758,217 27,968,323 438,239 (11,001 ) 1.21 % Franklin MicroCap Value Fund, Class R6 454,665 12,463 (467,128 ) - - b - 6,055,053 - Franklin Mutual European Fund, Class R6 c 3,932,230 111,217 (110,354 ) 3,933,093 94,472,898 90,769 (24,031 ) 3.34 % Franklin Pelagos Commodities Strategy Fund, Class R6 1,170,588 d 408,240 (33,205 ) 1,545,623 13,184,166 - (42,642 ) 20.84 % Franklin Pelagos Managed Futures Strategy Fund 109,997 - (109,997 ) - - b - (202,189 ) - Franklin Real Estate Securities Fund, Class R6 1,597,431 63,923 (44,755 ) 1,616,599 31,135,702 390,984 30,094 6.29 % Franklin Rising Dividends Fund, Class R6 3,367,599 125,333 (94,606 ) 3,398,326 168,794,835 1,664,705 44,170 1.04 % Franklin Small Cap Grow th Fund, Class R6 481,030 415,480 (16,308 ) 880,202 16,583,002 - 9,408 0.73 % Franklin Strategic Income Fund, Class R6 1,848,131 58,868 (292,411 ) 1,614,588 16,888,585 622,206 63,329 0.19 % Franklin U.S. Government Securities Fund, Class R6 6,182,355 162,186 (976,257 ) 5,368,284 34,893,843 1,058,844 (165,120 ) 0.52 % Franklin Utilities Fund, Class R6 4,542,020 225,967 (588,238 ) 4,179,749 69,718,220 1,662,637 981,074 1.24 % Institutional Fiduciary Trust Money Market Portfolio 27,092,338 140,838,984 (152,480,770 ) 15,450,552 15,450,552 - - 0.08 % Templeton China World Fund, Class R6 612,750 16,722 (17,217 ) 612,255 21,839,134 - (70,397 ) 3.09 % Templeton Foreign Fund, Class R6 12,945,242 353,596 (362,860 ) 12,935,978 104,910,782 - 5,524 1.42 % Templeton Frontier Markets Fund, Class R6 2,712,642 73,890 (75,712 ) 2,710,820 51,857,989 - 21,450 3.39 % Templeton Global Total Return Fund, Class R6 4,358,937 121,437 (689,937 ) 3,790,437 50,829,760 1,628,607 (235,445 ) 0.56 % Total $ 1,336,770,237 $ 7,556,991 $ 8,055,140 Franklin LifeSmart 2015 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 ) $ $ - $ % Franklin DynaTech Fund, Class R6 ) - % Franklin Emerging Market Debt Opportunities Fund a ) - ) % Franklin Flex Cap Grow th Fund, Class R6 ) - - b - - Franklin Focused Core Equity Fund, Class R6 - % Franklin Grow th Fund, Class R6 ) - % Franklin Grow th Opportunities Fund, Class R6 ) - % Franklin International Grow th Fund, Class R6 ) - - b - - Franklin International Small Cap Grow th Fund, Class R6 ) - % Franklin K2 Alternative Strategies Fund, Class R6 - % Franklin Low Duration Total Return Fund, Class R6 ) ) % Franklin MicroCap Value Fund, Class R6 ) - - b - - Franklin Mutual European Fund, Class R6 c ) - - b - Franklin Mutual International Fund, Class R6 g - % Franklin Pelagos Commodities Strategy Fund, Class R6 d ) - ) % Franklin Pelagos Managed Futures Strategy Fund - ) - - b - ) - Franklin Real Estate Securities Fund, Class R6 ) % Franklin Rising Dividends Fund, Class R6 ) % Franklin Small Cap Grow th Fund, Class R6 ) - % Franklin Strategic Income Fund, Class R6 ) ) % Franklin U.S. Government Securities Fund, Class R6 ) ) % Franklin Utilities Fund, Class R6 ) % Institutional Fiduciary Trust Money Market Portfolio ) - - - f Templeton China World Fund, Class R6 ) - % Templeton Foreign Fund, Class R6 ) - % Templeton Frontier Markets Fund, Class R6 ) - % Templeton Global Total Return Fund, Class R6 ) ) % Total $ $ $ Franklin LifeSmart 2020 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 ) $ $ - $ % Franklin DynaTech Fund, Class R6 ) - % Franklin Emerging Market Debt Opportunities Fund a ) - ) % Franklin Flex Cap Grow th Fund, Class R6 ) - - b - - Franklin Focused Core Equity Fund, Class R6 - % Franklin Grow th Fund, Class R6 ) - ) % Franklin Grow th Opportunities Fund, Class R6 ) - ) % Franklin International Grow th Fund, Class R6 ) - - b - ) - Franklin International Small Cap Grow th Fund, Class R6 ) - ) % Franklin K2 Alternative Strategies Fund, Class R6 - % Franklin Low Duration Total Return Fund, Class R6 ) ) % Franklin MicroCap Value Fund, Class R6 ) - - b - ) - Franklin Mutual European Fund, Class R6 c ) - - b ) - Franklin Mutual International Fund, Class R6 g - % Franklin Pelagos Commodities Strategy Fund, Class R6 d ) - ) % Franklin Pelagos Managed Futures Strategy Fund 12 ) - - b - 42 - Franklin Real Estate Securities Fund, Class R6 ) ) % Franklin Rising Dividends Fund, Class R6 ) ) - f Franklin Small Cap Grow th Fund, Class R6 ) - ) % Franklin Strategic Income Fund, Class R6 ) ) % Franklin U.S. Government Securities Fund, Class R6 ) ) % Franklin Utilities Fund, Class R6 ) % Institutional Fiduciary Trust Money Market Portfolio - ) - - - f Templeton China World Fund, Class R6 ) - ) % Templeton Foreign Fund, Class R6 ) - ) - f Templeton Frontier Markets Fund, Class R6 ) - ) % Templeton Global Total Return Fund, Class R6 ) ) % Total $ $ $ Franklin LifeSmart 2025 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 ) $ $ - $ % Franklin DynaTech Fund, Class R6 ) - % Franklin Emerging Market Debt Opportunities Fund a ) - ) % Franklin Flex Cap Grow th Fund, Class R6 ) - - b - - Franklin Focused Core Equity Fund, Class R6 - % Franklin Grow th Fund, Class R6 ) - % Franklin Grow th Opportunities Fund, Class R6 ) - % Franklin International Grow th Fund, Class R6 ) - - b - - Franklin International Small Cap Grow th Fund, Class R6 ) - % Franklin K2 Alternative Strategies Fund, Class R6 - % Franklin Low Duration Total Return Fund, Class R6 ) ) % Franklin MicroCap Value Fund, Class R6 ) - - b - - Franklin Mutual European Fund, Class R6 c ) - - b - Franklin Mutual International Fund, Class R6 g - % Franklin Pelagos Commodities Strategy Fund, Class R6 d ) - ) % Franklin Pelagos Managed Futures Strategy Fund - ) - - b - ) - Franklin Real Estate Securities Fund, Class R6 ) % Franklin Rising Dividends Fund, Class R6 ) % Franklin Small Cap Grow th Fund, Class R6 ) - % Franklin Strategic Income Fund, Class R6 ) ) % Franklin U.S. Government Securities Fund, Class R6 ) ) % Franklin Utilities Fund, Class R6 ) % Institutional Fiduciary Trust Money Market Portfolio ) - - - f Templeton China World Fund, Class R6 ) - ) % Templeton Foreign Fund, Class R6 ) - % Templeton Frontier Markets Fund, Class R6 ) - % Templeton Global Total Return Fund, Class R6 ) ) % Total $ $ $ Franklin LifeSmart 2030 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 ) $ $ - $ % Franklin DynaTech Fund, Class R6 ) - % Franklin Emerging Market Debt Opportunities Fund a ) - 6 % Franklin Flex Cap Grow th Fund, Class R6 ) - - b - - Franklin Focused Core Equity Fund, Class R6 - % Franklin Grow th Fund, Class R6 ) - ) % Franklin Grow th Opportunities Fund, Class R6 ) - ) % Franklin International Grow th Fund, Class R6 ) - - b - ) - Franklin International Small Cap Grow th Fund, Class R6 ) - ) % Franklin K2 Alternative Strategies Fund, Class R6 - % Franklin Low Duration Total Return Fund, Class R6 ) ) % Franklin MicroCap Value Fund, Class R6 ) - - b - ) - Franklin Mutual European Fund, Class R6 c ) - - b ) - Franklin Mutual International Fund, Class R6 g - % Franklin Pelagos Commodities Strategy Fund, Class R6 d - - - % Franklin Pelagos Managed Futures Strategy Fund - ) - - b - 18 - Franklin Real Estate Securities Fund, Class R6 ) ) % Franklin Rising Dividends Fund, Class R6 ) ) % Franklin Small Cap Grow th Fund, Class R6 ) - ) % Franklin Strategic Income Fund, Class R6 ) ) - f Franklin U.S. Government Securities Fund, Class R6 ) ) % Franklin Utilities Fund, Class R6 ) % Institutional Fiduciary Trust Money Market Portfolio - ) - - - f Templeton China World Fund, Class R6 ) - ) % Templeton Foreign Fund, Class R6 ) - ) % Templeton Frontier Markets Fund, Class R6 ) - ) % Templeton Global Total Return Fund, Class R6 ) ) % Total $ $ $ Franklin LifeSmart 2035 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 ) $ $ - $ % Franklin DynaTech Fund, Class R6 ) - % Franklin Emerging Market Debt Opportunities Fund a ) - ) % Franklin Flex Cap Grow th Fund, Class R6 ) - - b - - Franklin Focused Core Equity Fund, Class R6 - % Franklin Grow th Fund, Class R6 ) - % Franklin Grow th Opportunities Fund, Class R6 ) - % Franklin International Grow th Fund, Class R6 ) - - b - - Franklin International Small Cap Grow th Fund, Class R6 ) - % Franklin K2 Alternative Strategies Fund, Class R6 - % Franklin Low Duration Total Return Fund, Class R6 ) ) % Franklin MicroCap Value Fund, Class R6 ) - - b - - Franklin Mutual European Fund, Class R6 c ) - - b - Franklin Mutual International Fund, Class R6 g - % Franklin Pelagos Commodities Strategy Fund, Class R6 d ) - ) % Franklin Pelagos Managed Futures Strategy Fund - ) - - b - ) - Franklin Real Estate Securities Fund, Class R6 ) ) % Franklin Rising Dividends Fund, Class R6 ) % Franklin Small Cap Grow th Fund, Class R6 ) - % Franklin Strategic Income Fund, Class R6 ) ) % Franklin U.S. Government Securities Fund, Class R6 ) ) % Franklin Utilities Fund, Class R6 ) % Institutional Fiduciary Trust Money Market Portfolio ) - - - f Templeton China World Fund, Class R6 ) - ) % Templeton Foreign Fund, Class R6 ) - ) % Templeton Frontier Markets Fund, Class R6 ) - % Templeton Global Total Return Fund, Class R6 ) ) % Total $ $ $ Franklin LifeSmart 2040 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 ) $ $ - $ % Franklin DynaTech Fund, Class R6 ) - % Franklin Emerging Market Debt Opportunities Fund a ) - 74 % Franklin Flex Cap Grow th Fund, Class R6 ) - - b - - Franklin Focused Core Equity Fund, Class R6 - ) - ) % Franklin Grow th Fund, Class R6 ) - ) % Franklin Grow th Opportunities Fund, Class R6 ) - ) % Franklin International Grow th Fund, Class R6 ) - - b - ) - Franklin International Small Cap Grow th Fund, Class R6 ) - ) % Franklin K2 Alternative Strategies Fund, Class R6 - % Franklin Low Duration Total Return Fund, Class R6 ) ) % Franklin MicroCap Value Fund, Class R6 ) - - b - ) - Franklin Mutual European Fund, Class R6 c ) - - b ) - Franklin Mutual International Fund, Class R6 g - ) - ) % Franklin Pelagos Commodities Strategy Fund, Class R6 d - - - % Franklin Pelagos Managed Futures Strategy Fund 51 - ) - - b - 5 - Franklin Real Estate Securities Fund, Class R6 ) ) % Franklin Rising Dividends Fund, Class R6 ) ) % Franklin Small Cap Grow th Fund, Class R6 ) - ) % Franklin Strategic Income Fund, Class R6 ) ) - f Franklin U.S. Government Securities Fund, Class R6 ) ) - f Franklin Utilities Fund, Class R6 ) ) % Institutional Fiduciary Trust Money Market Portfolio - ) - - - f Templeton China World Fund, Class R6 ) - ) % Templeton Foreign Fund, Class R6 ) - ) - f Templeton Frontier Markets Fund, Class R6 ) - ) % Templeton Global Total Return Fund, Class R6 ) ) % Total $ $ $ Franklin LifeSmart 2045 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 ) $ $ - $ % Franklin DynaTech Fund, Class R6 ) - % Franklin Emerging Market Debt Opportunities Fund a ) - ) % Franklin Flex Cap Grow th Fund, Class R6 ) - - b - - Franklin Focused Core Equity Fund, Class R6 - % Franklin Grow th Fund, Class R6 ) - % Franklin Grow th Opportunities Fund, Class R6 ) - % Franklin International Grow th Fund, Class R6 ) - - b - - Franklin International Small Cap Grow th Fund, Class R6 ) - % Franklin K2 Alternative Strategies Fund, Class R6 - % Franklin Low Duration Total Return Fund, Class R6 ) ) % Franklin MicroCap Value Fund, Class R6 ) - - b - - Franklin Mutual European Fund, Class R6 c ) - - b - Franklin Mutual International Fund, Class R6 g - % Franklin Pelagos Commodities Strategy Fund, Class R6 d ) - ) % Franklin Pelagos Managed Futures Strategy Fund - ) - - b - ) - Franklin Real Estate Securities Fund, Class R6 ) ) % Franklin Rising Dividends Fund, Class R6 ) % Franklin Small Cap Grow th Fund, Class R6 ) - % Franklin Strategic Income Fund, Class R6 ) 13 % Franklin U.S. Government Securities Fund, Class R6 ) ) % Franklin Utilities Fund, Class R6 ) % Institutional Fiduciary Trust Money Market Portfolio ) - - - Templeton China World Fund, Class R6 ) - ) % Templeton Foreign Fund, Class R6 ) - ) % Templeton Frontier Markets Fund, Class R6 ) - % Templeton Global Total Return Fund, Class R6 ) ) % Total $ $ $ Franklin LifeSmart 2050 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 ) $ $ - $ % Franklin DynaTech Fund, Class R6 ) - % Franklin Emerging Market Debt Opportunities Fund a ) - 1 % Franklin Flex Cap Grow th Fund, Class R6 ) - - b - - Franklin Focused Core Equity Fund, Class R6 - % Franklin Grow th Fund, Class R6 ) - ) % Franklin Grow th Opportunities Fund, Class R6 ) - ) % Franklin International Grow th Fund, Class R6 ) - - b - ) - Franklin International Small Cap Grow th Fund, Class R6 ) - ) % Franklin K2 Alternative Strategies Fund, Class R6 - % Franklin Low Duration Total Return Fund, Class R6 ) ) % Franklin MicroCap Value Fund, Class R6 ) - - b - ) - Franklin Mutual European Fund, Class R6 c ) - - b ) - Franklin Mutual International Fund, Class R6 g - % Franklin Pelagos Commodities Strategy Fund, Class R6 d - - - % Franklin Pelagos Managed Futures Strategy Fund 44 6 ) - - b - 6 - Franklin Real Estate Securities Fund, Class R6 ) ) % Franklin Rising Dividends Fund, Class R6 ) ) - Franklin Small Cap Grow th Fund, Class R6 ) - ) % Franklin Strategic Income Fund, Class R6 ) ) - Franklin U.S. Government Securities Fund, Class R6 ) ) - Franklin Utilities Fund, Class R6 ) ) % Institutional Fiduciary Trust Money Market Portfolio - ) - - - Templeton China World Fund, Class R6 ) - ) % Templeton Foreign Fund, Class R6 ) - ) - Templeton Frontier Markets Fund, Class R6 ) - (4 ) % Templeton Global Total Return Fund, Class R6 ) ) - Total $ $ $ Franklin Moderate Allocation Fund Franklin Biotechnology Discovery Fund, Class R6 - ) $ $ - $ % Franklin DynaTech Fund, Class R6 - ) - % Franklin Emerging Market Debt Opportunities Fund a - ) - ) % Franklin Flex Cap Grow th Fund, Class R6 - ) - % Franklin Grow th Fund, Class R6 - ) - % Franklin Grow th Opportunities Fund, Class R6 ) - % Franklin International Grow th Fund, Class R6 - ) - - b - - Franklin International Small Cap Grow th Fund, Class R6 ) - % Franklin K2 Alternative Strategies Fund, Class R6 - ) - % Franklin Low Duration Total Return Fund, Class R6 ) ) % Franklin MicroCap Value Fund, Class R6 - ) - - b - - Franklin Mutual European Fund, Class R6 c ) % Franklin Pelagos Commodities Strategy Fund, Class R6 d - ) - ) % Franklin Pelagos Managed Futures Strategy Fund - ) - - b - ) - Franklin Real Estate Securities Fund, Class R6 ) % Franklin Rising Dividends Fund, Class R6 ) % Franklin Small Cap Grow th Fund, Class R6 ) - % Franklin Strategic Income Fund, Class R6 ) % Franklin U.S. Government Securities Fund, Class R6 ) ) % Franklin Utilities Fund, Class R6 ) % Institutional Fiduciary Trust Money Market Portfolio ) - - % Templeton China World Fund, Class R6 - ) - % Templeton Foreign Fund, Class R6 - ) - % Templeton Frontier Markets Fund, Class R6 - ) - % Templeton Global Total Return Fund, Class R6 ) ) % Total $ $ $ a Effective June 30, 2014, Franklin Templeton Emerging Market Debt Opportunities Fund w as renamed Franklin Emerging Market Debt Opportunities Fund. b As of September 30, 2014, no longer held by the fund. c Effective June 30, 2014, Mutual European Fund w as renamed Franklin Mutual European Fund. d Effective January 10, 2014, the Underlying Fund's shares w ere exchanged to Class R6. e Effective June 30, 2014, Mutual Shares Fund w as renamed Franklin Mutual Shares Fund. f Rounds to less than 0.01%. g Effective June 30, 2014, Mutual International Fund w as renamed Franklin Mutual International Fund. 5. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At September 30, 2014, all of the Funds investments in financial instruments carried at fair value were valued using Level 1 inputs. For detailed categories, see the accompanying Statements of Investments. 6. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN FUND ALLOCATOR SERIES By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date November 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date November 25, 2014 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date November 25, 2014
